Citation Nr: 1745124	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  10-43 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including pseudofolliculitis barbae, to include as a qualifying chronic disability.  

2.  Entitlement to service connection for headaches, to include as a qualifying chronic disability.  

3.  Entitlement to service connection for a respiratory disorder, including asthma, to include as a qualifying chronic disability.  


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 2006 to August 2008. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and the Legacy Content Manager (LCM).  LCM includes a transcript of the Veteran's October 2013 Board hearing and records of VA treatment and examinations from June 2009 to October 2012, but otherwise contains documents that are irrelevant to the claims on appeal or are duplicative of what is in VBMS. 

The Veteran's representation before the Board was unclear.  Accordingly, in August 2016, the Board notified the Veteran that he should submit an additional form to indicate which organization he wished to represent him.  The Board also noted that if the Veteran failed to respond, it would consider him unrepresented and proceed to adjudicate the appeal.  No response from the Veteran was received; he thus proceeds pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this appeal to obtain adequate VA examinations and compliance with prior Board remands.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board previously remanded these issues in October 2016 to obtain VA examinations and opinions regarding whether the Veteran's skin disorder, headaches, and respiratory disorder were related to his service after a May 2014 remand to obtain the same.  

Regarding his skin disorder, in the May 2014 remand, the Board expressly requested that the examiner consider the Veteran's July 2008 service department examination report, photographs taken at the July 2012 VA examination, March 2010 and June 2010 VA records that indicate that the Veteran was prescribed triamcinolone acetonide for skin irritation, and the Veteran's lay statements.  The examiner was requested to indicate the condition or conditions for which triamcinolone acetonide was prescribed by VA in March 2010 and June 2010 and to determine if any skin condition was present during the appeal period.  An August 2015 VA examiner opined that the Veteran did not have a diagnosed skin disorder and therefore did not provide an opinion on whether such was as likely as not related to his service.  However, the examiner failed to discuss or expressly consider the above described evidence, to include in the context of whether there were any diagnosed skin disorders since August 2009.  

After the October 2016 remand for a new opinion, the Veteran was afforded an examination and opinion in January 2017.  However, the January 2017 examiner also failed to address the above considerations, specifically failing to address whether the Veteran had any skin disorder during the period from August 2009 forward, even if it later resolved, the Veteran's service treatment records and the Veteran's lay statements.  Additionally, the examiner failed to address whether the Veteran's skin symptoms, if not indicative of a skin diagnosis, were indicative of an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.  Accordingly, remand is required for a new examination and new VA opinion.  

Regarding his headaches, after the May 2014 remand, an August 2015 examiner issued a negative opinion with regard to whether the Veteran's headaches were as likely as not related to his military service.  The May 2014 remand directed the examiner to consider the Veteran's December 2006 service treatment records indicating that the Veteran had been assaulted resulting in pain and injuries to the head, neck, chest, and upper back, and experienced a contused head, neck, and back, to be treated with ice and Tylenol, a November 2009 VA examination diagnosis of tension headaches, private emergency room treatment for headaches in August 2010, and the Veteran's lay statements.  However, the examiner failed to address this evidence.  

After the subsequent October 2016 Board remand, the January 2017 examiner also failed to consider the requested evidence, citing only peer reviewed medical literature definition of a migraine.  Additionally, the examiner failed to address whether the Veteran's headache symptoms, if not indicative of a headache diagnosis, were indicative of an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology. Accordingly, an additional remand is necessary in order to obtain a VA examination and addendum opinion.

Regarding his respiratory disorder, the Board expressly requested in its prior May 2014 remand that the examiner consider service treatment records to include records reflecting treatment in August 2006 for acute pharyngitis, in July 2006 for bronchitis, in January 2007 for bronchitis with wheezing, and the Veteran's July 2008 service discharge examination, VA pulmonary function testing conducted on August 20, 2012, and the Veteran's lay statements.  An August 2015 VA examiner opined that the Veteran did not have a respiratory disorder, despite noting a 2015 diagnosis of bronchitis, and therefore did not provide an opinion on whether such was as likely as not related to his service.  However, the examiner failed to discuss or expressly consider the above described evidence.  

Pursuant to the October 2016 remand, a January 2017 examiner examined the Veteran and provided an etiological opinion.  However, he also failed to consider the requested evidence, including the Veteran's lay statements.  Additionally, the examiner failed to address whether the Veteran's respiratory symptoms, if not indicative of a respiratory diagnosis, were indicative of an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.  Therefore, an additional remand is necessary in order to obtain a VA examination and addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment for the Veteran's skin condition, headaches or respiratory disorder.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  Once all available relevant medical records have been received, obtain a VA examination and an addendum medical opinion to determine the etiology of any skin disorder.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding the presence of current skin disorders, to include pseudofolliculitis barbae, the residual of pseudofolliculitis barbae, and any other skin disorder.  The examiner must provide an opinion regarding whether there has been any skin disorder during the period from August 2009 forward, even if it later resolved.

Second, for each diagnosed skin disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder had its onset in, or is otherwise related to, active military service.

The examiner must address the following:  the Veteran's July 2008 service department examination report; photographs taken at the July 2012 VA examination; March 2010 and June 2010 VA records that indicate that the Veteran was prescribed triamcinolone acetonide for skin irritation; and the Veteran's lay statements.  The examiner must indicate the condition or conditions for which triamcinolone acetonide was prescribed by VA in March 2010 and June 2010.

Third, if the Veteran has shown skin signs and symptoms the examiner must opine whether there is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology? 

For each diagnosable chronic multi-symptom illness with a partially explained etiology opine whether it is at least as likely as not that it is related to Persian Gulf exposures.

4.  Once all available relevant medical records have been received, obtain a VA examination and an addendum medical opinion to determine the etiology of the Veteran's headache disorder.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided. 

First, the examiner must provide an opinion regarding the presence of current headache disorder at any point since August 2009, to include tension headaches, even if the disorder has since resolved.  
 
Second, for each diagnosed headache disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder had onset in, or is otherwise caused by, the Veteran's military service.

Third, for each diagnosed headache disorder, the examiner must indicate whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder is caused or aggravated by the Veteran's service-connected anxiety disorder.

Fourth, if the Veteran has shown headache signs and symptoms the examiner must opine whether there is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology?  For each diagnosable chronic multi-symptom illness with a partially explained etiology, opine whether it is at least as likely as not related to Persian Gulf exposures.

The examiner must address the following:  December 2006 service treatment records indicating that the Veteran had been assaulted resulting in pain and injuries to the head, neck, chest, and upper back, and experienced a contused head, neck, and back, to be treated with ice and Tylenol; the November 2009 VA examination diagnosis of tension headaches; private emergency room treatment for headaches in August 2010; and the Veteran's lay statements.

5.  Once all available relevant medical records have been received, obtain a VA examination and an addendum medical opinion to determine the etiology of any respiratory disorder.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided. 

First, the examiner must provide an opinion regarding the presence of a current respiratory disorder, to include asthma, since August 2009, even if the disorder resolved. 
 
Second, for each diagnosed respiratory disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder had its onset in, or is otherwise related to, active military service.

Third, if the Veteran has shown respiratory signs and symptoms the examiner must opine whether there is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology?  For each diagnosable chronic multi-symptom illness with a partially explained etiology, opine whether it is at least as likely as not related to Persian Gulf exposures.
	
The examiner must address the following: service treatment records to include records reflecting treatment in August 2006 for acute pharyngitis, in July 2006 for bronchitis, in January 2007 for bronchitis with wheezing, and the Veteran's July 2008 service discharge examination; VA pulmonary function testing conducted on August 20, 2012; and the Veteran's lay statements.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include consideration of whether the claimed disabilities may be manifestations of an undiagnosed illness or other qualifying chronic disability.  See 38 U.S.C.A. § 1117.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




